Case 3:19-cv-01287-CAB-KSC Document 30-10 Filed 12/13/19 PageID.364 Page 1 of 2
Case 3:19-cv-01287-CAB-KSC Document 30-10 Filed 12/13/19 PageID.365 Page 2 of 2




              August 20, 2019



              Nora Maya




              Dear Ms. Maya,

              This letter is in response to your letter, dated November 26, 2018, in which you
              resigned your membership in UDW/AFSCME Local 3930 and requested that the
              Union terminate the deduction of union membership dues from your wages.

              With respect to your resignation from membership, the Union accepted your
              resignation as effective November 26, 2018 and UDW will not enforce any
              membership obligations from that date, as confirmed by our prior correspondence
              dated December 26, 2018.

              With respect to your request that UDW terminate the deduction of union
              membership dues from your wages on November 26, 2018, you voluntarily
              authorized and directed the Office of the State Controller of California to deduct
              union membership dues from your paycheck and pay those dues to the Union by
              signing a UDW membership card. You agreed that this authorization would be
              “irrevocable, irrespective of my membership status, for a period of one year form
              the date of execution.” You also agreed that “[t]his authorization shall be
              automatically renewed for successive periods of one year, unless I give the Union
              written notice of revocation signed by me not less than ten (10) days and not more
              than twenty (20) days before the end of any yearly period.”

              Through this authorization, you voluntarily agreed to have union membership dues
              deducted from your paycheck, with an opportunity to revoke that authorization
              effective on the annual anniversary of the date that you made the authorization (each
              July 21). Pursuant to your November 26, 2018 request to terminate the deduction of
              union membership dues from your paycheck, the Union has taken the necessary steps to
              ensure that the Office of the State Controller of California will terminate the deduction of
              union membership dues from your wages after July 2019.

              Please contact UDW if you have any questions.
              In Solidarity,

              Member Benefits Center
